Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-7, 9-12, 14-17 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ali ((EP 3079282).
With respect to claims 1 6, 11 and 16, Ali teaches a mutual coupling mitigating in a multi-port antenna comprising a system and method for coupling method for wireless communications implemented by a user equipment (UE), comprising: transmitting, via a first antenna of the UE, a proximity detection signal; detecting, at a second antenna, a received signal, the received signal including a reflected proximity detection signal that is reflected by an object and a mutual coupling signal that leaked from the first antenna; attenuating the mutual coupling signal from the received signal by multiplying the received signal by itself to identify the reflected proximity detection signal; adjusting a transmission parameter based on the reflected proximity detection signal, wherein the 
a method for wireless communications implemented by a user equipment (UE), comprising: transmitting, via a first antenna of the UE, a proximity detection signal; detecting, at a second antenna, a received signal, the received signal including a reflected proximity detection signal that is reflected by an object and a mutual coupling signal that leaked from the first antenna; attenuating the mutual coupling signal from the received signal by multiplying the received signal by itself to identify the reflected proximity detection signal; adjusting a transmission parameter based on the reflected proximity detection signal, wherein the transmission parameter varies according to a range to the object; and transmitting an uplink signal using the transmission parameter (abstract; paragraph [0005]; paragraph [0015]; paragraph [0020] - paragraph [0021]; paragraph [0029]; paragraph [0031]; paragraph [0048]; paragraph [0051]; paragraph [0054]; paragraph [0062]). 2.3
With respect to claims 6, 11 and 16 the same reasoning applies as claim 1 above.
With respect to claims 2-5, 7-10, 12-15 and 17-20, these claims are also met and anticipated by Ali.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 8, 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ali in view of Vacanti (US 8,866,667).
With respect to claims 3, 8, 13 and 18, Ali teaches everything except for the mutual coupling signal from the received signal by multiplying the received signal by itself comprises: extracting a delay information associated with the transmission of the proximity detection signal and detection of the received signal; and determining the range to the object from the UE based on the delay information.  However, the process for the mutual coupling signal from the received signal by multiplying the received signal by itself comprises: extracting a delay information associated with the transmission of the proximity detection signal and detection of the received signal; and determining the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Ramasamy teaches an antenna system and method for supporting 4G and 5G modems in same device.
Manssen teaches a method and apparatus for tuning antennas in a communication device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH C LE whose telephone number is (571)272-5027. The examiner can normally be reached 7:30 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THANH C. LE
Examiner
Art Unit 2646




/THANH C LE/Primary Examiner, Art Unit 2646                                                                                                                                                                                                        02/24/2022